DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Patent Office on 09/19/2019. It is noted, however, that applicant has not filed a certified copy of the EP 19306133.0 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/20 and 09/13/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10, line 8, “though” should be changed to “through”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8, 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites, inter alia, “wherein operating the SIMO power supply in the PWM mode further comprises: after disabling the first PFM mode and prior to operating the SIMO power supply in the PWM mode, selecting a second PFM mode; and supplying the first load with the first voltage and a second load with a second voltage while in the second PFM mode.” This claim is unclear as to what the Applicant is trying to claim. The claim begins with saying that while operating the SIMO power supply in the PWM mode then in the body of the claim recites limitations regarding operation in a PFM mode. The claim is almost contradictory because the body of the claim further goes onto to recite “prior to operating the SIMO power supply in the PWM mode”. So the question arises whether or not this whole operation is occurring while the SIMO is operating in the PWM mode or before it operates in the PWM mode. For purposes of examination the Examiner has taken the interpretation that this sequence occurs before operating the SIMO power supply in PWM mode. The claims should be amended to properly recite when this operation occurs. Claims 4 and 5 depend upon claim 3 therefore inherit the deficiencies of claim 3 as they do not remedy the issues raised. 

Regarding claim 4, claim 4 recites, inter alia, “concurrently supplying the first load with the first voltage and the second load with the second voltage in the first PFM mode further comprises charging the single inductor through the first and second loads”. The claim is unclear due to this specific phrase “in the first PFM mode further comprises”. For examination purposes the Examiner has taken the interpretation that this claim simply means that in the first PFM mode the first and second loads receive a voltage from the inductor. The claims should be amended to properly recite what is being claimed. 

Regarding claim 6, claim 6 recites “The method of claim 1, wherein the second voltage is higher than the first voltage.” This claim is indefinite because it is unclear what the applicant is referring to as the second voltage. Claim 1 recites “supplying a first load with a first voltage” so for the purposes of examination the Examiner has taken the interpretation that the second voltage is the voltage supplied to a second load. Claims 7 and 8 depend upon claim 6 therefore inherit the deficiencies of claim 6 as they do not remedy the issues raised. 

Regarding claim 10, claim 10 recites, inter alia, “selecting a pulse width modulation (PWM) mode; charging the single inductor in a first pulse frequency modulation (PFM) mode”. The claim starts off by pointing out that the method starts with selecting a pulse width modulation mode but then the next step is to charge the inductor through PFM. The Examiner believes a step is missing or that the Applicant meant selecting a PFM mode instead of a PWM mode at first. For purposes of examination the Examiner has taken the interpretation that a step was missing in light of what was recited in claim 1. Therefore, the Examiner interprets claim 10 in the following manner “selecting a pulse width modulation (PWM) mode; enabling a first pulse frequency (PFM) mode; charging the single inductor in a first pulse frequency modulation (PFM) mode”. Claims 11-16 are also rejected as being indefinite due to being dependent upon claim 10 and thus inheriting the deficiencies of claim 10 as they do not remedy the issues raised. 

Regarding claim 12, claim 12 recites, inter alia, “charging the single inductor to a first voltage in the PWM mode; and sequentially discharging the single inductor from the first voltage to a second voltage”. When charging and discharging an inductor it is well known that the current is charged and discharged not the voltage. Applicant’s specification along with Figure 3 from Applicant’s disclosure seem to indicate that the inductor is charged to a first current rather than a first voltage. For purposes of examination the Examiner has taken voltage to mean current. 

Regarding claim 13, claim 13 recites, inter alia, “enabling a second PFM mode before selecting the first PFM mode during soft start of the SIMO power supply”. Claim 13 depends upon claim 10 and claim 10 does not introduce a step of selecting the first PFM mode. However, based on the interpretation taken by the Examiner above in regards to claim 10 this issue should be remedied if claim 10 is amended in a manner to introduce selecting a first PFM mode. The Examiner for purposes of examination has taken the interpretation that the selecting a first PFM mode of operation is in regards to the step of charging the single inductor in a first PFM mode recited in claim 10. 

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Chen (“Freewheel Charge-pump controlled single-inductor multiple output step-up DC-DC converter”) in view of da Silva (US 2011/0156684).
Regarding claim 1, Chen teaches a method for soft starting (Page 222 Section 3.6 highlights the soft start operation) a single inductor multiple output (SIMO) power supply (Figure 7 on Page 220), the method comprising: selecting a pulse width modulation (PWM) mode (Figure 11(a) shows a soft start controller for Figure 7; Figure 11(a) Component PWM; Figure 7 Component PWM); supplying a first load with a first voltage while in the PWM mode (Figure 11(b) shows the waveform showing the supplying of each load through PWM; Figure 11(a) Component V01 can be the first voltage going to the first load; Figure 13 shows the measured waveforms when Vin is 1.8V); enabling the PWM mode in the SIMO power supply; and operating the SIMO power supply in the PWM mode (Section 3.6 “During the final stage, output voltage V01 and V02 go into typical PWM control”).
Chen does not teach enabling a first pulse frequency modulation (PFM) mode in the SIMO power supply; supplying a load with a voltage while in the first PFM mode; disabling the first PFM mode.
Da Silva teaches a method of controlling a DC-DC converter power supply (Figures 1-5; Paragraph 0014), comprising: selecting a pulse wide modulation (PWM) mode (Figure 5 shows a simulated waveform of the output voltage; Figure 5 shows first PWM is selected); enabling a first pulse frequency modulation (PFM) mode in the DC-DC converter power supply (Figure 5 shows that around 8.69 PFM is enabled); supplying a load with a first voltage while in the first PFM mode (Figure 5 shows that the PFM mode of operation supplies the output voltage); disabling the first PFM mode (Figure 4 shows an efficiency behavioral simulation which shows that after PFM is disabled the PWM mode of operation continues); enabling the PWM mode in the DC-DC converter power supply (Figure 4 shows that after the PFM mode ends the PWM mode is activated); and operating the DC-DC converter power supply in the PWM mode (Figure 4 shows the second PWM activation outputs the voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate a controller that enables both PWM and PFM switching scheme as taught by da Silva. The advantage of this design is that by implementing a PFM scheme the system will be able to switch to PFM in situations where the load current demand is relatively small which is known to offer better low power conversion efficiency in comparison to PWM thus enhancing the overall efficiency of the power supply.

Regarding claim 2, Chen and da Silva teach all the limitations of claim 1. Chen does not teach controlling the SIMO power supply converter using a finite state machine.
Da Silva teaches a method of controlling a DC-DC converter power supply (Figures 1-5; Paragraph 0014), comprising: selecting a pulse wide modulation (PWM) mode (Figure 5 shows a simulated waveform of the output voltage; Figure 5 shows first PWM is selected); enabling a first pulse frequency modulation (PFM) mode in the DC-DC converter power supply (Figure 5 shows that around 8.69 PFM is enabled); supplying a load with a first voltage while in the first PFM mode (Figure 5 shows that the PFM mode of operation supplies the output voltage); disabling the first PFM mode (Figure 4 shows an efficiency behavioral simulation which shows that after PFM is disabled the PWM mode of operation continues); enabling the PWM mode in the DC-DC converter power supply (Figure 4 shows that after the PFM mode ends the PWM mode is activated); and operating the DC-DC converter power supply in the PWM mode (Figure 4 shows the second PWM activation outputs the voltage), wherein the DC-DC converter power supply is controlled using a finite state machine (Figure 1 Component 4; Paragraph 0014 “The AMS 2 includes an AMS state machine 4 being arranged to provide the controls for switching between PWM and PFM modes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate a controller that enables both PWM and PFM switching scheme as taught by da Silva. The advantage of this design is that by implementing a PFM scheme the system will be able to switch to PFM in situations where the load current demand is relatively small which is known to offer better low power conversion efficiency in comparison to PWM thus enhancing the overall efficiency of the power supply.

Regarding claim 6, (See 112(b) Rejection for interpretation) Chen and da Silva teach all the limitations of claim 1. Chen further teaches wherein the second voltage (Figure 11(a) Component V02) is higher than the first voltage (Figure 13 shows the measured waveforms when Vin is 1.8V; Figure 13 Component V02 is 2.5V while Component V01 is 2.1V).

Regarding claim 7, Chen and da Silva teach all the limitations of claim 6. Chen further teaches wherein the second voltage is higher than a supply voltage (Figure 7 Component Vin; Figure 13 Component V02 is 2.5V while Component Vin is 1.8V) provided to the SIMO power supply and the first voltage is higher than the supply voltage (Figure 13 Component V01 is 2.1V while Component Vin is 1.8V).
Chen and da Silva in combination do not teach wherein the first voltage is lower than the supply voltage. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate having the first output voltage be lower than the supply voltage for the purpose of providing power to a load that requires a step down voltage.
Regarding claim 8, Chen and da Silva teach all the limitations of claim 7. Chen does not teach providing the supply voltage from a battery (Figure 1 shows that the SIMO source can be a battery).

Regarding claim 9, Chen and da Silva teach all the limitations of claim 1. Chen further teaches wherein operating the SIMO power supply in the PWM mode further comprises providing a clock in PWM mode (Figure 7 Component Oscillator).

Claims 10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (“Freewheel Charge-pump controlled single-inductor multiple output step-up DC-DC converter”) in view of Assaad (US 10044271).
Regarding claim 10, Chen and da Silva teach a method for soft starting (Page 222 Section 3.6 highlights the soft start operation) a single inductor multiple output (SIMO) power supply (Figure 7 on Page 220), the method comprising: selecting a pulse width modulation (PWM) mode (Figure 11(a) shows a soft start controller for Figure 7; Figure 11(a) Component PWM; Figure 7 Component PWM); charging the single inductor (Figure 7 Component L) in the PWM mode; discharging the single inductor through a first load (Figure 7 Component V01) and a second load (Figure 7 Component V02) in the PWM mode (Figure 7 the inductor L is charged and discharged based on the PWM signal and switches and the charge goes to separate outputs); operating the SIMO power supply in the PWM mode (Section 3.6 “During the final stage, output voltage V01 and V02 go into typical PWM control”).
Chen does not teach charging the single inductor in a first pulse frequency modulation (PFM) mode; discharging the single inductor through a load in the first PFM mode; recharging the single inductor in the first PFM mode; discharging the single inductor in the first PFM mode though the load; disabling the first PFM mode; enabling the PWM mode after disabling the first PFM mode.
Assaad teaches a method for soft starting (Figure 6) for a converter power supply (Figure 4), the method comprising: charging the single inductor (Figure 4 Component 415) in a first pulse frequency modulation (PFM) mode (Figure 4 Component 650 is operating in a ‘constant on time’ mode which is known to one of ordinary skill in the art to be another word for PFM; The da Silva reference (US 2011/0156684) cited above also makes note of this in Paragraph 0003 that it is well known; The inductor is charged and discharged in the ‘constant on time mode’ till an output reaches the voltage threshold); discharging the single inductor through a first load in the first PFM mode (Figure 6 Component 650; The inductor is charged and discharged in the ‘constant on time mode’ till an output reaches the voltage threshold); recharging the single inductor in the first PFM mode (Figure 6 Component 650; The inductor is charged and discharged in the ‘constant on time mode’ till an output reaches the voltage threshold); discharging the single inductor in the first PFM mode to the load (Figure 6 Component 650; The inductor is charged and discharged in the ‘constant on time mode’ till an output reaches the voltage threshold); disabling the first PFM mode (Figure 6 Component 630 output of yes to Component 660); enabling the PWM mode after disabling the first PFM mode (Figure 6 Component 660).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate a controller that enables both PWM and PFM switching scheme as taught by Assaad. The advantage of this design is that by implementing a PFM scheme the system will be able to switch to PFM in situations where the load current demand is relatively small which is known to offer better low power conversion efficiency in comparison to PWM thus enhancing the overall efficiency of the power supply.

Regarding claim 12, Chen and Assaad teach all the limitations of claim 10. Chen further teaches wherein operating the SIMO power supply in the PWM mode further comprises: charging the single inductor to a first voltage in the PWM mode (Figure 7 charges and discharges the inductor to Component V01 based on the switching scheme generated by the PWM); and sequentially discharging the single inductor from the first voltage to a second voltage through the first load and then through the second load (Figure 7 charges and discharges the inductor to Component V01 based on the switching scheme generated by the PWM; Figure 3(b) and the description below Figure 3(b) describing it points out how the SIMO operates to output to each load sequentially).

Regarding claim 14, Chen and Assaad teach all the limitations of claim 10. Chen further teaches providing a supply voltage to the SIMO power supply from a battery (Figure 1 shows that the SIMO source can be a battery).

Regarding claim 15, Chen and Assaad teach all the limitations of claim 10. Chen does not teach wherein the steps of charging the single inductor in the first PFM mode and discharging the single inductor through the first load in the first PFM mode further comprises repeating the steps of charging and discharging until a first voltage is reached.
Assaad teaches a method for soft starting (Figure 6) for a converter power supply (Figure 4), the method comprising: charging the single inductor (Figure 4 Component 415) in a first pulse frequency modulation (PFM) mode (Figure 4 Component 650 is operating in a ‘constant on time’ mode which is known to one of ordinary skill in the art to be another word for PFM; The da Silva reference (US 2011/0156684) cited above also makes note of this in Paragraph 0003 that it is well known; The inductor is charged and discharged in the ‘constant on time mode’ till an output reaches the voltage threshold); discharging the single inductor through a first load in the first PFM mode (Figure 6 Component 650; The inductor is charged and discharged in the ‘constant on time mode’ till an output reaches the voltage threshold); recharging the single inductor in the first PFM mode (Figure 6 Component 650; The inductor is charged and discharged in the ‘constant on time mode’ till an output reaches the voltage threshold); discharging the single inductor in the first PFM mode to the load (Figure 6 Component 650; The inductor is charged and discharged in the ‘constant on time mode’ till an output reaches the voltage threshold); disabling the first PFM mode (Figure 6 Component 630 output of yes to Component 660); enabling the PWM mode after disabling the first PFM mode (Figure 6 Component 660), wherein the steps of charging the single inductor in the first PFM mode and discharging the single inductor through the first load in the first PFM mode further comprises repeating the steps of charging and discharging until a first voltage is reached (Figure 6 Components 630+650).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate a controller that enables both PWM and PFM switching scheme as taught by Assaad. The advantage of this design is that by implementing a PFM scheme the system will be able to switch to PFM in situations where the load current demand is relatively small which is known to offer better low power conversion efficiency in comparison to PWM thus enhancing the overall efficiency of the power supply.

Regarding claim 16, Chen and Assaad teach all the limitations of claim 10. Chen further teaches wherein operating the SIMO power supply in the PWM mode further comprises providing a clock in PWM mode (Figure 7 Component Oscillator).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (“Freewheel Charge-pump controlled single-inductor multiple output step-up DC-DC converter”) in view of Assaad (US 10044271) and further in view of da Silva (US 2011/0156684).
Regarding claim 11, Chen and Assaad teach all the limitations of claim 10. Chen does not teach controlling the SIMO power supply using a finite state machine.
Da Silva teaches a method of controlling a DC-DC converter power supply (Figures 1-5; Paragraph 0014), comprising: selecting a pulse wide modulation (PWM) mode (Figure 5 shows a simulated waveform of the output voltage; Figure 5 shows first PWM is selected); enabling a first pulse frequency modulation (PFM) mode in the DC-DC converter power supply (Figure 5 shows that around 8.69 PFM is enabled); wherein the DC-DC converter power supply is controlled using a finite state machine (Figure 1 Component 4; Paragraph 0014 “The AMS 2 includes an AMS state machine 4 being arranged to provide the controls for switching between PWM and PFM modes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate a controller that uses finite state machines as taught by da Silva. The advantage of this design is that the controller can be digitally implemented and also have the ability to quickly compute the values needed in order to execute the different modes of operations.

Allowable Subject Matter
Claims 3-5 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests after disabling the first PFM mode and prior to operating the SIMO power supply in the PWM mode, selecting a second PFM mode; and supplying the first load with the first voltage and a second load with a second voltage while in the second PFM mode. Claims 4 and 5 depend upon claim 3. 

Regarding claim 13, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests enabling a second PFM mode before selecting the first PFM mode during soft start of the SIMO power supply, wherein the second PFM mode comprises: charging the single inductor through the first and second loads at the same time; and discharging the single inductor through the first and second loads at the same time.

Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests enabling a second PFM mode in the SIMO power supply after disabling the first PFM mode; charging the single inductor in the second PFM mode; discharging the single inductor through the first load in the second PFM mode; charging the single inductor in the second PFM mode through the second load; and enabling the PWM mode after disabling the second PFM mode. Claims 18-20 depend upon claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delano (US 2020/0244167) teaches a continuous conduction mode for a single inductor multiple output device. 
Jung (US 2020/0076298) teaches a single inductor multiple output converter and control method. 
Tseng (US 2015/0311791) teaches a single inductor multiple output converter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839